PER CURIAM.
No harmful error has been demonstrated in either of the plaintiff-appellant’s points challenging the judgment entered on the jury verdict below. On cross-appeal, however, we find no cognizable basis for the denial of the defendant’s motion for attorney’s fees and costs under section 768.79, Florida Statutes (1997). See Pennsylvania Lumbermens Mut. Ins. Co. v. Sunrise Club, Inc., — So.2d - (Fla. 3d DCA Case nos. 97-329 & 96-3080 & 96-3081, opinion filed, April 22, 1998)[23 FLW D1019], and cases cited. That order is therefore reversed and the cause remanded solely to determine the recoverable amounts.